Citation Nr: 0517276	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ligament strain of the 
left knee.  


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel












INTRODUCTION

The veteran served on active duty from February 1976, to 
April 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection for left knee ligament strain.  When the 
veteran moved, his case was transferred to the Atlanta, 
Georgia, RO.  The case is now before the Board.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current ligament strain of the left knee 
was first manifested many years after service; it is 
unrelated to service or to any alleged injury therein.


CONCLUSION OF LAW

Ligament strain of the left knee was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are very brief.  (The 
Board notes that he was in active duty for slightly more than 
two months, and that he was separated from service under the 
Trainee Discharge Program.)  Nevertheless, there is no 
official notation of any knee complaints or diagnoses in this 
brief period of active service.  

But beyond the lack of any in-service treatment for any left 
knee problems, the Board is persuaded by the findings on an 
August 2003 VA joints examination.  The examiner noted the 
veteran's history of having injured his left knee when he 
dropped to his knees after having been told to stand for a 
prolonged period.  The examiner also noted the veteran's 
current complaints of occasional swelling, of occasional loss 
of strength during sports activities, of pain when climbing 
stairs, and of diffuse anterior knee pain.  The current 
diagnosis was Grade 1 lateral/collateral ligament strain.  
The examiner, however, opined that the mechanism of the 
described injury in service was not consistent with the 
current knee findings.  The examiner concluded that the left 
knee ligament strain was not, as likely as not, due to 
service.  

Despite a request from the RO, the veteran has pointed to no 
evidence of any post-service medical treatment for, or 
complaint involving, his left knee.  See Wood v. Derwinski, 1 
Vet. App 190, 193 ("duty to assist" veteran in developing 
claim is not one-way street).  Thus, even assuming that the 
veteran's account of having dropped to his knees in service 
after standing for a prolonged period is accurate, the record 
is devoid of any evidence of treatment since service or of 
any competent evidence associating the current left knee 
ligament strain to any incident in service.

Thus, the evidence demonstrates that the veteran's current 
ligament strain of his left knee was not present in service.  
Rather, it was manifested many years after service, and it is 
not related to any incident in service.  On the contrary, it 
has been specifically found by a competent medical expert to 
be unrelated to the type of injury described by the veteran.

The Board has considered the veteran's contentions.  The 
Board notes that his assertions are very vague and unhelpful.  
Nevertheless, to the extent that he argues that a left knee 
condition that has been diagnosed in the last few years is 
related to any injury that may have occurred in service many 
years ago, his opinion, standing alone, is insufficient.  As 
a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's current ligament strain of 
the left knee was not incurred in or aggravated by active 
service and is not related to service or to any incident 
therein.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under this 
criteria, the notice must be provided before the adverse 
determination at issue and: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the notices to the veteran (August 2003 correspondence 
and January 2004 statement of the case) informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, how the evidence would be secured, and the 
more general notice of the need for any evidence in the 
veteran's possession.  Any defect with regard to the timing 
and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077, 2005 WL 957317 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and he was examined for VA purposes.  Thus, VA also 
satisfied its "duty to assist" the veteran in securing 
relevant evidence.


ORDER

Service connection for a ligament strain of the left knee is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


